04/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0448


                                      DA 19-0448
                                   _________________

ROBERT SAYERS,

             Plaintiff, Cross-Claim
             Defendant and Appellant,

      v.

HARVEY WORRAL, DALE HANKINS,                                       ORDER
STEVEN GANNON, Does and Roes 1-5,

             Defendants and Appellees,

CHOUTEAU COUNTY,

             Cross-Claimant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable David Cybulski, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 8 2020